Name: Commission Regulation (EC) No 1278/2007 of 29 October 2007 amending Regulation (EC) No 318/2007 laying down animal health conditions for imports of certain birds into the Community and the quarantine conditions thereof (Text with EEA relevance)
 Type: Regulation
 Subject Matter: natural environment;  international trade;  agricultural activity;  cooperation policy;  agricultural policy
 Date Published: nan

 30.10.2007 EN Official Journal of the European Union L 284/20 COMMISSION REGULATION (EC) No 1278/2007 of 29 October 2007 amending Regulation (EC) No 318/2007 laying down animal health conditions for imports of certain birds into the Community and the quarantine conditions thereof (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular the second subparagraph of Article 10(3) and the first subparagraph of Article 10(4) thereof, Having regard to Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (2) and in particular the fourth indent of Article 18(1), Whereas: (1) Commission Regulation (EC) No 318/2007 (3) lays down the animal health conditions for imports of certain birds other than poultry into the Community and the quarantine conditions applicable to such birds after import. (2) It is appropriate to explicitly state that only imports of captive bred birds is authorised under Regulation (EC) No 318/2007. For the sake of clarity, it should also be explicitly stated that birds may only be imported into the Community under Regulation (EC) No 318/2007 if they come from approved breeding establishments. (3) After imports, the imported birds are to be transported directly to an approved quarantine facility or centre in a Member State, where they must remain until infection with avian influenza or Newcastle disease virus is ruled out. (4) Regulation (EC) No 318/2007 provides that in case avian influenza or Newcastle disease is suspected in an approved quarantine facility or in a unit of an approved quarantine centre, all birds in the quarantine facility or unit of a quarantine centre are to be killed and destroyed before the suspicion is confirmed by laboratory testing. (5) However, because these birds suspected to be infected by avian influenza or Newcastle disease are kept in an approved quarantine facility or in a unit of an approved quarantine centre, there is no risk of the disease spreading further. (6) Therefore, it is appropriate to wait until the suspicion is confirmed to rule out any other cause of disease symptoms before commencing to kill and destroy the birds in the affected premises. (7) Annex V to Regulation (EC) No 318/2007 sets out a list of quarantine facilities and centres approved by the competent authorities of the Member States for import of certain birds other than poultry. Austria, the Czech Republic, Denmark, Germany, Spain and the United Kingdom have reviewed their approved quarantine facilities and centres and have sent an updated list of those quarantine facilities and centres to the Commission. The list of approved quarantine facilities and centres set out in Annex V to Regulation (EC) No 318/2007 should therefore be amended accordingly. (8) Regulation (EC) No 318/2007 should therefore be amended accordingly. (9) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 318/2007 is amended as follows: 1. in Article 4, the introductory phrase is replaced by the following: Approved breeding establishments shall comply with the following conditions:; 2. Article 5 is amended as follows: (a) the introductory phrase is replaced by the following: Imports of birds shall be authorised only if the birds comply with the following conditions: (b) the following point is inserted after point (b): (ba) the birds come from approved breeding establishments that comply with the conditions laid down in Article 4; 3. Article 13 is replaced by the following: Article 13 Action in case of a disease suspicion in an approved quarantine facility or centre 1. If during quarantine in an approved quarantine facility, it is suspected that one or more birds and/or sentinel birds are infected with avian influenza or Newcastle disease, the following measures shall be taken: (a) the competent authority shall place the approved quarantine facility under official supervision; (b) samples for virological examination as set out in point 2 of Annex VI shall be taken from those birds and sentinel birds and shall be analysed accordingly; (c) no birds shall enter or leave the approved quarantine facility until the suspicion is ruled out. 2. If the suspicion of avian influenza or Newcastle disease in the affected approved quarantine facility as referred to in paragraph 1 is confirmed, the following measures shall be taken: (a) all birds and sentinel birds in the approved quarantine facility shall be killed and destroyed; (b) the approved quarantine facility shall be cleaned and disinfected; (c) no birds shall enter the approved quarantine facility until 21 days following the final cleaning and disinfection. 3. If during quarantine in an approved quarantine centre, it is suspected that one or more birds and/or sentinel birds in a unit of the quarantine centre are infected with avian influenza or Newcastle disease, the following measures shall be taken: (a) the competent authority shall place the approved quarantine centre under official supervision; (b) samples for virological examination as set out in point 2 of Annex VI shall be taken from those birds and sentinel birds and shall be analysed accordingly; (c) no birds shall enter or leave the approved quarantine centre until the suspicion is ruled out. 4. If the suspicion of avian influenza or Newcastle disease in the affected unit of the approved quarantine centre as referred to in paragraph 3 is confirmed, the following measures shall be taken: (a) all birds and sentinel birds in the affected unit of the approved quarantine centre shall be killed and destroyed; (b) the unit concerned shall be cleaned and disinfected; (c) the following samples shall be taken: (i) where sentinel birds are used, not earlier than 21 days following the final cleaning and disinfection of the unit concerned, samples for serological examination, as set out in Annex VI must be taken from sentinel birds in the other quarantine units; or (ii) where no sentinel birds are used, during 7 to 15 days following the final cleaning and disinfection, samples for virological examination, as set out in point 2 of Annex VI, must be taken from birds in the other quarantine units; (d) no birds shall leave the approved quarantine centre until the results of the sampling provided for in point (c) have been confirmed as negative. 5. Member States shall inform the Commission of any measures taken under this Article.; 4. in Article 14(1), the first subparagraph is replaced by the following: 1. Where during quarantine one or more birds and/or sentinel birds are found to be infected with low pathogenic avian influenza (LPAI) or Newcastle disease, the competent authority may, based on a risk assessment, grant derogations from the measures provided for in Article 13(2)(a) and (4)(a), provided that such derogations do not endanger disease control (the derogation).; 5. Annex V is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirely and directly applicable in all Member States. Done at Brussels, 29 October 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. Directive as last amended by Directive 2006/104/EC (OJ L 363, 20.12.2006, p. 352). (2) OJ L 268, 14.9.1992, p. 54. Directive as last amended by Commission Decision 2007/265/EC (OJ L 114, 1.5.2007, p. 17). (3) OJ L 84, 24.3.2007, p. 7. ANNEX ANNEX V List of approved facilities and centres as referred to in Article 6(1) ISO country code Name of country Approval number of quarantine facility or centre AT AUSTRIA AT OP Q1 AT AUSTRIA AT-KO-Q1 AT AUSTRIA AT-3-ME-Q1 AT AUSTRIA AT-4-KI-Q1 AT AUSTRIA AT 4 WL Q 1 AT AUSTRIA AT-4-VB-Q1 AT AUSTRIA AT 6 10 Q 1 AT AUSTRIA AT 6 04 Q 1 BE BELGIUM BE VQ 1003 BE BELGIUM BE VQ 1010 BE BELGIUM BE VQ 1011 BE BELGIUM BE VQ 1012 BE BELGIUM BE VQ 1013 BE BELGIUM BE VQ 1016 BE BELGIUM BE VQ 1017 BE BELGIUM BE VQ 3001 BE BELGIUM BE VQ 3008 BE BELGIUM BE VQ 3014 BE BELGIUM BE VQ 3015 BE BELGIUM BE VQ 4009 BE BELGIUM BE VQ 4017 BE BELGIUM BE VQ 7015 CY CYPRUS CB 0011 CY CYPRUS CB 0012 CY CYPRUS CB 0061 CY CYPRUS CB 0013 CY CYPRUS CB 0031 CZ CZECH REPUBLIC 21750005 CZ CZECH REPUBLIC 21750016 CZ CZECH REPUBLIC 21750027 CZ CZECH REPUBLIC 21750038 CZ CZECH REPUBLIC 61750009 DE GERMANY BW-1 DE GERMANY BY-1 DE GERMANY BY-2 DE GERMANY BY-3 DE GERMANY BY-4 DE GERMANY HE-1 DE GERMANY HE-2 DE GERMANY NI-1 DE GERMANY NI-2 DE GERMANY NI-3 DE GERMANY NW-1 DE GERMANY NW-2 DE GERMANY NW-3 DE GERMANY NW-4 DE GERMANY NW-5 DE GERMANY NW-6 DE GERMANY NW-7 DE GERMANY NW-8 DE GERMANY RP-1 DE GERMANY SN-1 DE GERMANY SN-2 DE GERMANY TH-1 DE GERMANY TH-2 ES SPAIN ES/01/02/05 ES SPAIN ES/05/02/12 ES SPAIN ES/05/03/13 ES SPAIN ES/09/02/10 ES SPAIN ES/17/02/07 ES SPAIN ES/04/03/11 ES SPAIN ES/04/03/14 ES SPAIN ES/09/03/15 ES SPAIN ES/09/06/18 FR FRANCE 38 193,01 GR GREECE GR.1 GR GREECE GR.2 HU HUNGARY HU12MK001 IE IRELAND IRL-HBQ-1-2003 Unit A IT ITALY 003AL707 IT ITALY 305/B/743 IT ITALY 132BG603 IT ITALY 170BG601 IT ITALY 233BG601 IT ITALY 068CR003 IT ITALY 006FR601 IT ITALY 054LCO22 IT ITALY I  19/ME/01 IT ITALY 119RM013 IT ITALY 006TS139 IT ITALY 133VA023 MT MALTA BQ 001 NL NETHERLANDS NL-13000 NL NETHERLANDS NL-13001 NL NETHERLANDS NL-13002 NL NETHERLANDS NL-13003 NL NETHERLANDS NL-13004 NL NETHERLANDS NL-13005 NL NETHERLANDS NL-13006 NL NETHERLANDS NL-13007 NL NETHERLANDS NL-13008 NL NETHERLANDS NL-13009 NL NETHERLANDS NL-13010 PL POLAND 14084501 PT PORTUGAL 05,01/CQA PT PORTUGAL 01,02/cqa UK UNITED KINGDOM 21/07/01 UK UNITED KINGDOM 21/07/02